Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00172-CR

                                         Christopher DIMAS,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR0037B
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 3, 2018

DISMISSED

           Appellant has filed a motion to dismiss this appeal and immediately issue the mandate. The

motion is signed by both Appellant and his attorney. See TEX. R. APP. P. 18.1(c), 42.2(a). We,

therefore, grant the motion, dismiss this appeal, and direct the Clerk of this Court to issue the

mandate as soon as possible. See TEX. R. APP. P. 18.1(c), 42.2(a).

                                                    PER CURIAM

Do not publish